  Case 17-19427         Doc 58     Filed 11/16/18 Entered 11/16/18 09:04:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-19427
         BEVERLY L WILSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/28/2017.

         2) The plan was confirmed on 12/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/29/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/16/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-19427        Doc 58       Filed 11/16/18 Entered 11/16/18 09:04:38                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $1,031.08
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $1,031.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $77.84
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $46.70
    Other                                                                 $343.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $467.54

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AFNI                             Unsecured      1,271.00            NA            NA            0.00       0.00
ATG CREDIT                       Unsecured      4,586.00            NA            NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured            NA         511.65        511.65           0.00       0.00
CBE GROUP                        Unsecured         104.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00            NA            NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA         681.66        681.66           0.00       0.00
EFS                              Unsecured      3,265.00            NA            NA            0.00       0.00
EFS                              Unsecured      2,925.00       6,238.03      6,238.03           0.00       0.00
LVNV FUNDING                     Unsecured            NA         619.13        619.13           0.00       0.00
MIDLAND FUNDING                  Unsecured         246.00           NA            NA            0.00       0.00
MIDWEST TITLE LOANS              Secured        2,425.00       2,636.21      2,425.00        479.79      83.75
MIDWEST TITLE LOANS              Unsecured      9,856.77            NA         211.21           0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured         825.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         738.00        737.78        737.78           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA         929.02        929.02           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-19427         Doc 58      Filed 11/16/18 Entered 11/16/18 09:04:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,425.00            $479.79             $83.75
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,425.00            $479.79             $83.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,928.48                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $467.54
         Disbursements to Creditors                               $563.54

TOTAL DISBURSEMENTS :                                                                        $1,031.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
